Citation Nr: 0504085	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  04-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
skull injury.

2.  Entitlement to service connection for residuals of a 
cervical spine injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1967 to September 1969.  Service in Vietnam 
is indicated by the evidence of record.  The veteran is the 
recipient of the Combat Action Ribbon and the Purple Heart 
medal.

In February 1970, the veteran filed a claim of entitlement 
to, inter alia, a fractured collarbone.  Service connection 
was granted for residuals of a fracture of the left clavicle 
in a March 1970 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Denver, Colorado (the RO). 

In September 1997, the veteran filed a claim of entitlement 
to service connection for, inter alia, a skull and neck 
injury, which he contended were incurred in the same 1968 
incident in which his clavicle was fractured.  Service 
connection for residuals of cervical spine and skull injury 
was denied in a June 1998 RO rating decision on the basis 
that the claim was not well grounded.  The veteran filed a 
notice of disagreement (NOD) in May 1999, and the RO issued a 
statement of the case (SOC) in July 1999.  The veteran failed 
to perfect an appeal.

In a November 19, 1999 report of contact (VA Form 119), it 
was noted that the veteran had been informed that his appeal 
had lapsed.  The veteran was advised as to the kind of 
evidence which he should submit to re-open his claim.  On 
November 23, 1999, the veteran requested that his claim be 
reopened.  In a February 2000 rating decision, the RO 
determined that new and material evidence which was 
sufficient to reopen the claim had not been submitted.  The 
veteran was informed of the rating action and of his appeal 
rights by letter dated February 17, 2000.  He did not appeal.

In February 2001, the veteran requested that his claim be 
reopened.  His claim was denied on the merits by the RO in 
May 2002.  The veteran filed a NOD later that month, and a 
SOC was issued by the RO in November 2003.  The veteran 
perfected his appeal.  The veteran perfected his appeal by 
filing a substantive appeal (VA Form 9) in January 2004.    

In September 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing has been prepared, and 
is of record.

Clarification of issues on appeal

This appeal has been developed by the RO as involving one 
issue, namely "Entitlement to service connection for 
residuals of cervical spine and skull injury."  It is clear 
from the record, however, that two issues are involved in 
that the skull disability has been claimed separately from 
the cervical spine disability.  The veteran has devoted 
virtually all of his attention to the matter of the claimed 
cervical spine injury in service and the current disability 
of the cervical spine.  He has presented virtually nothing 
about the claimed skull injury and did not mention it during 
his personal hearing.  As described below, the record is 
replete with medical and other evidence concerning the 
cervical spine disability but there is no reference to 
residuals of a skull injury.  

The Board therefore believes that the issue certified as 
being on appeal should be bifurcated, the matter of the 
claimed skull injury disposed of, and for reasons explained 
below the cervical spine disability and related matters 
remanded for further development.  See 38 C.F.R. § 19.35 
(2004) [a VA Form 8, certification of appeal, is issued by an 
RO for administrative purposes only and does not confer or 
deprive the Board of jurisdiction of an issue].

The issue of the veteran's entitlement to service connection 
for claimed residuals of an in-service cervical spine injury 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.
   


FINDINGS OF FACT

1.  There is no objective evidence of a skull injury in 
service.

2.  There is no competent medical evidence of any current 
residuals of the claimed in-service skull injury.  


CONCLUSION OF LAW

Residuals of a skull injury were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for residuals of a 
skull injury. 

The veteran is seeking service connection for residuals of a 
skull injury which he contends may have been sustained in a 
1968 truck accident in which he fractured his clavicle [as 
noted in the Introduction above, service connection has been 
granted for the fractured clavicle].

As an initial matter, the Board observes that the veteran's 
claim as to this issue was denied by the RO in June 1998 (as 
not well grounded) and again in February 2000 (based on the 
lack of new and material evidence).  The veteran did not 
appeal either decision.  The RO adjudicated the claim on the 
merits in May 2002 and subsequently.

The Board has given thought as to whether this case should be 
adjudicated based on the finality of prior decisions and the 
submission of new and material evidence, or on a de novo 
basis, as was done by the RO.  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  After having 
carefully considered the matter, the Board believes that de 
novo review is appropriate.  

As will be discussed in greater detail below, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107] was enacted in November 2000.  The 
VCAA eliminated the former statutory requirement that claims 
be well grounded.  Moreover, the VCAA contained a provision 
that claims which were denied under the former well 
groundedness standard and which became final during the 
period beginning on July 14, 1999 should be readjudicated as 
if the denial had not been made.  See § 7(b) of the VCAA. 

In this case, although the initial denial of the veteran's 
claim on the basis that it was not well grounded was in June 
1998, well before July 14, 1999, he appealed that decision 
and a SOC was issued by the RO on July 30, 1999, during the 
period beginning on July 14, 1999.  The veteran subsequently 
failed to perfect an appeal, and the June 1998 decision 
became final.  Under these circumstances, the Board believes 
that de novo review is proper, and it will consider this 
issue without regard to the previous unfavorable decisions. 

The Veterans Claims Assistance Act 

As discussed above, the VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2003 SOC and by the April 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim. 

In addition, the RO sent a letter to the veteran in November 
1997 which specifically asked him to provide information 
concerning any medical treatment he had received 
for his skull injury since his date of discharge from 
military service.  Although that letter predated the VCAA, it 
fairly informed the veteran of what was required to 
substantiate his claim.

Even more significantly, a six-page letter was sent to the 
veteran by the RO in February 2002, which was specifically 
intended to address the requirements of the VCAA.  The letter 
explained to the veteran that the RO was processing his claim 
for compensation for residuals of a skull injury and provided 
him with the evidentiary requirements for service connection 
claims.  The RO listed the evidence which had been received.  
The veteran was again informed that he should provide 
information concerning his claimed disability.  The types of 
evidence required were described in great detail.  See the 
February 28, 2002 letter, page 3.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2002 VCAA letter, the RO informed the veteran that 
the RO would "try help you get such things as medical 
records, employment records, or records from other Federal 
agencies."  The letter also stated that a VA examination 
would be provided if one was necessary to make a decision on 
the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2002 letter informed the veteran that if he had 
received treatment from any civilian doctors or facilities 
outside of service he should provide information as to such 
treatment.  The veteran was asked to complete VA Form 21-
4142, Authorization for Release of Information, for each 
facility where he was treated.  The veteran was also informed 
he could expedite the process if he personally contacted the 
facilities.  See the February 28, 2002 VCAA letter, page 4.    

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2002 VCAA letter told the 
veteran "If you want us to help get any additional 
information or evidence that you think will support your 
claim, please tell us about it" [emphasis as in original 
letter].  The Board believes that this complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
February 2002 letter properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the VA would attempt to obtain on behalf of the 
veteran.  Based on this procedural history, the Board finds 
that the veteran was notified properly of his statutory 
rights.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records.  The veteran was provided a VA medical 
examination in November 1977, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted a physical examination and rendered 
appropriate diagnoses and opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  He 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Factual background

The veteran's service medical records indicate that he 
sustained a fracture of the left clavicle in June 1968.  
There was no indication of a neck or skull injury; the 
service medical records mentioned only a left shoulder 
injury.  In July 1968, the veteran was placed on temporary 
profile, with no handling of heavy materials, overhead work, 
and no push-ups or pull-ups.  The profile extended until 
August 1968.  He was returned to full duty in August 1968.

The veteran was subsequently deployed to Vietnam, where he 
sustained shell fragment wounds of the lower extremities in 
March 1969.  In May 1969, he was hospitalized with 
amoebiasis.  During the hospitalization, he was evaluated for 
limited range of motion of the left clavicle.  X-rays showed 
a healed fracture of the left clavicle.  The cervical spine 
and skull were not mentioned.   

As was noted in the Introduction, the veteran filed a claim 
of entitlement to service connection for several claimed 
disabilities in February 1970, shortly after leaving service.  
He did not mention a skull disability.  Service connection 
was granted for residuals of the left clavicle fracture in a 
March 1970 RO rating decision.    

In September 1997, the veteran filed a claim of entitlement 
to service connection for, among other claimed disabilities, 
a skull injury.  He was examined by VA in November 1997.  
Concerning his claim for residuals of a skull injury, the 
examination report read: "The veteran reported that he could 
not recall a skull injury except possibly when he fell out of 
a pickup truck [in 1968]."  He did not report headaches, 
dizziness, blackouts, seizures, etc.  No diagnosis referable 
to a skull injury was made.  

The veteran has subsequently provided no evidence, 
information or argument concerning the claimed residuals of a 
skull injury, despite the November 1997 and February 2002 
letters from VA.  His focus, including during his September 
2004 personal hearing, has been exclusively on the cervical 
spine claim.  

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (1), there is no medical evidence of 
skull injury residuals.  The veteran has provided much 
medical evidence concerning a cervical spine disability, but 
none whatsoever concerning skull fracture residuals.  The 
November 1997 VA examination, which was calculated in part to 
determine whether such residuals existed, was pertinently 
negative.    

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Despite two requests from the RO, in November 1997 
and again in February 2002, the veteran has not submitted any 
evidence pertaining to diagnosis and treatment of skull 
injury residuals.  In the absence of such, service connection 
may not be granted.  See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  The veteran's claim fails on this basis alone.

With respect to Hickson element (2), in-service injury, there 
is no medical evidence of a skull fracture in service, nor 
are there any complaints on the part of the veteran which are 
congruent with a skull fracture or other head injury.  As 
reported above, the veteran fractured his left clavicle in a 
June 1968 accident, but there is no indication that the 
accident involved his head.  Hickson element (2) is also not 
met.

[The Board observes in passing that the veteran is a veteran 
of combat and indeed sustained shell fragment wounds of the 
lower extremities in combat.  He does not, however, contend 
that his claimed skull injury was due to combat.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).]
  
With respect to element (3), medical nexus, in the absence of 
a current disability a medical nexus opinion is impossible, 
and indeed none appears of record.  The veteran has submitted 
several nexus opinions, but they all involve the claimed 
cervical spine disability, not skull injury residuals.

The veteran's claim is based entirely upon his speculation 
that he may have sustained a skull injury in the June 1968 
accident.  However, it is now well-established that 
laypersons without medical training, such as the veteran, are 
not competent to comment on medical matters such as diagnosis 
and etiology. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, to the extent that the 
veteran is attempting to establish that he experienced a 
skull injury in service and that he now has unspecified 
residuals thereof, his opinion is entitled to no weight of 
probative value.  

In short, for the reasons expressed above, none of the three 
Hickson element have been met as to this issue.  A 
preponderance of the evidence is therefore against the claim, 
and the benefit sought on appeal is denied. 


ORDER

Service connection for residuals of a skull injury is denied. 


REMAND

2.  Entitlement to service connection for residuals of a 
cervical spine injury. 

The veteran is seeking entitlement to service connection for 
residuals of a cervical spine injury, which he contends was 
due to the June 1968 incident in which he fractured his 
clavicle.

Factual background

Because of the complex medical history contained in the 
record on appeal, the Board believes that a rather detailed 
factual background is necessary.

The veteran's in-service medical history has been reported 
above.  As noted, he fractured his clavicle in a June 1968 
truck accident.  The service medical records do not indicate 
that there was a cervical spine injury, and there are no 
cervical spine complaints in service or for a period of years 
after service.

Of record are a number of documents pertaining to a federal 
workers compensation claim which the veteran filed against 
his employer, the United States Postal Service, in 1978.  
Three injuries were reported, in October 1976, November 1976 
and April 1977, all involving the left shoulder.    

In July 1978, Dr. L.M.R. indicated that radiographic studies 
of the veteran's cervical spine in September 1970 and in 
April 1974 were negative, as was a July 1978 study done after 
the accident.  Dr. L.M.R. noted the veteran's complaints of 
cervical radicular pain, diagnosed thoracic outlet syndrome, 
and stated "It would appear that these complaints are more 
than likely related to the accident of 10/31/76."  In 
October 1978 and December 1978 Dr. L.M.R. reiterated that the 
veteran's thoracic outlet syndrome began on October 31, 1976 
and was aggravated due to the subsequent incidents.  

In October 1979, a claims examiner for the United States 
Department of Labor wrote to Dr. L.M.R. asking for 
clarification of his opinion in light of evidence showing 
pre-1976 injuries, including the fracture left clavicle in 
the Marine Corps in 1968 and "a neck injury [sustained] 
while working for a private constriction firm."  Dr. L.M.R. 
responded in October 1989 by stating that "it is my feeling 
that the patient did have a thoracic outlet syndrome prior to 
the accident of 10/31/76, but that it was aggravated by the 
accident . . . ."

In connection with his current claim, the veteran has 
submitted a number of medical opinions and medical treatises.  

In an undated opinion received by the RO in February 2001, 
T.P., DC indicated that based upon the veteran's description 
of the incident in which the veteran broke his clavicle, the 
veteran's current cervical and upper spine problems may have 
been due to that incident. 

The veteran also submitted medical treatise evidence which 
suggested that thoracic outlet syndrome may be secondary to 
"an old fracture of the clavicle."

In February 2004, Dr. J.N.R., M.D. indicated that an 
EMG/nerve conduction study showed no evidence of thoracic 
outlet syndrome, but instead showed left carpal tunnel 
syndrome.  The veteran showed evidence of significant 
arthritic change in the cervical spine, which was related to 
old trauma.      

During the September 2004 hearing the veteran and his 
representative appeared to suggest, based upon the recently 
submitted evidence, that service connection should be granted 
for left carpal tunnel syndrome (hearing transcript, page 
13).  They also suggested, based on the medical treatise 
evidence they furnished, that service connection may be 
granted for the neck disability on a secondary rather than a 
direct basis, that is secondary to the service-connected left 
clavicle fracture (hearing transcript, page 2).  See 
38 C.F.R. § 3.310 (2004).

Reasons for remand

Additional issues

As was discussed in the factual background section above, the 
veteran has recently submitted additional evidence and raised 
additional issues at the hearing.  These issues appear to 
include service connection for the neck disability secondary 
to the service-connected left clavicle fracture, rather than 
on a direct service connection basis.  The veteran also 
appears to seek service connection for carpal tunnel 
syndrome. These issues are inextricably intertwined with the 
issue now on appeal, service connection for a cervical spine 
injury on a direct basis.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation]. 

The Board believes, in light of the recently raised claims 
and recently submitted evidence, that the veteran should be 
contacted in order to clarify which issues he wishes to 
pursue and whether he has additional evidence to submit.  The 
veteran should be advised that piecemeal submission of 
evidence and argument will only serve to further delay 
resolution of his claim.  The Court has stated that advancing 
different arguments at successive stages of the appellate 
process hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation. See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).

Medical examination and opinion

As can be seen from review of the factual background section 
above, this case presents a difficult and confusing medical 
picture, with a medical history which includes not only the 
in-service injury but several post-service injuries, as well 
as various diagnoses of record.  The Board believes that 
examination of the veteran and an opinion by an examiner may 
serve to clarify this picture.  The most recent VA 
examination of the veteran was in November 1997 and obviously 
was not informed by medical and other evidence which was 
subsequently added to the record.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative in order to 
clarify what issues he is interested in 
pursuing, to include the matter of 
secondary service connection for a 
cervical spine disability and/or service 
connection for left carpal tunnel 
syndrome.  The veteran should be advised 
to provide any additional medical or 
other evidence in his possession, and 
that failure to provide all evidence may 
result in delay in adjudicating his 
claim.  Any additional issues identified 
by the veteran should be appropriately 
developed.

2.  The veteran should be scheduled for a 
VA examination in order to clarify the 
currently existing disabilities of the 
neck and upper extremities and the 
etiology thereof.  The veteran's claims 
file should be provided for review by the 
examining physician.  The examiner should 
identify any current disabilities of the 
neck, thoracic spine and upper 
extremities.  If diagnostic testing 
and/or specialist consultations are 
deemed to be necessary by the examiner, 
such should be completed.  Based on a 
review of the evidence in the claims file 
and physical examination of the veteran, 
the examiner should render an opinion 
which addresses whether it is as at least 
as likely as not that any current neck or 
upper extremity disorder [aside from the 
already service-connected residuals of 
left clavicle fracture] had its onset in 
the in-service June 1968 accident.  The 
opinion should also address whether it is 
at least as likely as not that any 
current neck or upper extremity 
disability is due to the service-
connected left clavicle fracture 
residuals.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

3.  When the above development has been 
completed, VBA should readjudicate the 
claim, taking into consideration all 
additionally submitted evidence.  If the 
claim remains denied, VBA should provide 
the veteran with a supplemental statement 
of the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


